Exhibit 10.5

 

Consulting Agreement

 

This CONSULTING AGREEMENT is made this First day of June, 2004, by and between
Senetek PLC, a company organized under the laws of England with its principal
place of business at 620 Airpark Road, Napa, California 94558 (“Senetek” and,
together with its subsidiaries, the “Company”) and Andreas Tobler, an individual
residing at 14 Stack House, Cundy Street Flats, Cundy Street, London SW1W 9JS,
United Kingdom (“Consultant”). This Agreement shall be effective as of May 1,
2004.

 

The Consultant has served as a Director and senior executive officer of the
Company and the Company wishes to retain the Consultant, upon the cessation of
his employment with the Company, to provide ongoing services as a consultant
with a particular emphasis on the Company’s business in Europe, and the
Consultant wishes to be so retained by the Company.

 

Accordingly, in consideration of the mutual promises set forth herein and in
consideration for the execution and delivery of that certain agreement of even
date herewith between Consultant and the Company in respect of the cessation of
Consultant’s employment with the Company and related matters, Senetek and
Consultant hereby agree as follows:

 

1. Consulting Services. Senetek hereby retains Consultant to provide consulting,
advisory and other services to the Company in connection with the licensing or
other disposition of its pharmaceutical assets related to parenteral drug
delivery devices and erectile dysfunction treatment as well as the development,
evaluation, testing and presentation of existing and new active ingredients for
topical dermatological formulations (the “Consulting Services”) and Consultant
hereby agrees to provide the Consulting Services, all on the terms and
conditions hereof. The Consulting Services shall be performed personally by
Consultant, unless Senetek shall otherwise agree in any particular case,
provided however that Consultant may assign this Agreement to a wholly-owned
company which will provide for Consultant’s personal services. The Consulting
Services shall be performed at such place or places and at such time or times as
Senetek may reasonably request, subject to Consultant’s prior business
commitments and requests for personal accommodation.

 

2. Consulting Term. The term of this Agreement (the “Term”) shall commence as of
May 1, 2004 and shall continue until November 1, 2005.

 

3. Consulting Fee; Expense Reimbursement. During the Term, the Company shall pay
fees to Consultant at the rate of US$16,500 per month from the effective date
hereof through October 30, 2004 and at the rate of US$8,250 per month for the
remaining Term, payable monthly on the last day of each month via wire transfer
to an account designated by Consultant, or such other account as Consultant may
furnish from time to time.. In addition, the Company shall reimburse Consultant
for out-of-pocket expenses incurred with Senetek’s prior approval in rendering
Consulting Services (including reasonable travel, hotel and meal expenses,
temporary living expenses if approved by



--------------------------------------------------------------------------------

Senetek in advance and telecommunications, postage, photocopy and other like
expenses). The Company shall reimburse consulting expenses monthly within thirty
(30) days of Consultant submitting an itemized statement of expense
reimbursement due, with original receipts attached for expenses in excess of
$25. All such reimbursements shall be paid by wire transfer to the order of
Consultant to an account designated by Consultant, or such other account as
Consultant may furnish from time to time. If any payment hereunder shall be due
on a day that is a bank holiday in the State of California, such payment shall
be due on the next day on which commercial banks in California are open for
business. Consultant shall be solely responsible for payment of any and all
income taxes due with respect to Consultant’s receipt of all amounts paid
hereunder. Consultant acknowledges that the Consulting fees and expense
reimbursement provided for hereunder are the only compensation to which
Consultant or any other party shall be entitled, by contract or otherwise, in
consideration of providing the Consulting Services, other than payments due
under that certain agreement of even date herewith related to Introductory and
Performance Fees for Senetek Licensing.

 

4. Confidentiality. In connection with furnishing Consulting Services,
Consultant agrees to comply with all of the provisions of the form of
Confidentiality and Non-Disclosure Agreement annexed hereto with respect to
Confidential Information of Senetek to the same extent as if he were a
“Recipient” signatory thereto.

 

5. Status of Parties. Consultant acknowledges that Consultant’s status, as
respects the Company and any third parties with which Consultant may come in
contact in connection with furnishing Consulting Services, is that of a
consultant and independent contractor and not an officer, employee or agent of
the Company. Consultant agrees not to hold himself out as or represent himself
as being, in performing Consulting Services or otherwise, authorized to make any
representation or commitment on behalf of the Company or any statement to
representatives of the general, business or scientific press on behalf of or for
attribution to the Company, whether or not for publication.

 

6. Governing Law and Jurisdiction. This Agreement shall be governed by and
construed and enforceable in accordance with the laws of the State of
California, and the parties irrevocably submit to the exclusive jurisdiction of
the courts of that State for the resolution of any disputes hereunder.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first set forth above.

 

SENETEK PLC   CONSULTANT By:  

/s/ Frank J. Massino

--------------------------------------------------------------------------------

 

/s/ Andreas Tobler

--------------------------------------------------------------------------------

    Frank J. Massino   Andreas Tobler     Chairman & CEO    